Citation Nr: 0808654	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-28 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for Type II Diabetes 
Mellitus, including due to Agent Orange exposure.

2.  Entitlement to service connection for chronic lymphocytic 
leukemia, including due to Agent Orange exposure.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for an inguinal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1966 to 
July 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

As indicated, the veteran has perfected his appeal for 
service connection for Type II Diabetes Mellitus and chronic 
lymphocytic leukemia, including due to Agent Orange exposure.  
Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006), which reversed a decision of the Board 
that had denied service connection for disabilities claimed 
as a result of exposure to herbicides (including the dioxin 
in Agent Orange).  VA disagrees with the Court's decision in 
Haas and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on Court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of VA imposed a temporary 
stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.  The veteran's claims for service connection for 
Type II Diabetes Mellitus and chronic lymphocytic leukemia 
are unfortunately subject to this stay.  Adjudication of 
these claims therefore must be deferred pending the outcome 
of the Haas litigation.

The Board, however, is free to go ahead and decide the claims 
for a low back disorder and inguinal hernia.


FINDINGS OF FACT

1.  There is no evidence indicating the veteran had an 
inguinal hernia during service or even for many years after, 
and no competent or credible evidence otherwise linking his 
current left inguinal hernia to his military service.

2.  There also is no competent or credible evidence linking 
the veteran's intermittent low back pain noted during service 
to his currently diagnosed low back degenerative joint 
disease (DJD, i.e., arthritis).


CONCLUSIONS OF LAW

1.  The veteran's left inguinal hernia was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The veteran's low back DJD also was not incurred in or 
aggravated during service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in May and July of 
2004.  Those letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him of 
the information and evidence not of record that was necessary 
to substantiate his claims; (2) informing him of the 
information and evidence the VA would seek to provide; (3) 
informing him of the information and evidence he was expected 
to provide; and (4) requesting that he provide any evidence 
in his possession pertaining to his claims.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board also sees the RO correctly issued both of those 
VCAA notice letters before initially adjudicating the claims 
in October 2004.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there 
is no timing error in the provision of the VCAA notice.

However, the Board acknowledges the RO did not provide pre-
decisional VCAA notice that a downstream disability rating 
and an effective date will be assigned if service connection 
is granted, as required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  But in any event, since service 
connection is being denied for these underlying claims, no 
downstream disability rating or effective date will be 
assigned, regardless, so any error - content or otherwise, 
in not providing additional notice concerning those 
downstream elements is moot so, at most, harmless error.  
See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and 
38 C.F.R. § 20.1102.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial.  Further, VA, not the veteran, has the burden of 
rebutting this presumption by showing the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
demonstrate:  (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, No. 05-
0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).

The Board finds that the presumption of prejudice due to a 
content error in not providing notice as required by the 
Court in Dingess has been rebutted in this case:  (1) based 
on the communications sent to the veteran over the course of 
this appeal, he clearly has actual knowledge of the evidence 
he is required to submit; and (2) based on his contentions 
and the communications provided to him by VA over the course 
of this appeal, he reasonably understands from the notices 
provided what was needed.

Specifically, the veteran submitted private medical evidence, 
a copy of a Social Security Administration (SSA) decision, 
and personal lay statements showing actual knowledge of the 
evidence required to substantiate his claims.  In addition, 
the VCAA notices provided by VA are clear and pertinent to 
his contentions, such that a reasonable person could 
understand what was required to prove the claims.  The May 
2004 letter specifically indicated that VA required evidence 
showing his low back and hernia disorders had existed from 
the time of his military service to the then present.  This 
letter also specifically discussed the elements required to 
establish service connection.  Neither he nor his 
representative has indicated that any additional pertinent 
evidence remains outstanding.  So all this considered, he was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claims.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006) (finding that the Board had erred 
by relying on various post-decisional documents for 
concluding that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, but determining nonetheless 
that the evidence established the veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, so found the error was harmless).



As for the duty to assist, the RO has obtained the veteran's 
service medical records (SMRs) and his relevant VA treatment 
records.  He has not identified or authorized the release of 
any additional private medical records other than those he 
has already submitted.  So, as mentioned, there is no 
indication that any additional evidence remains outstanding.  
The Board realizes a medical examination has not been 
conducted or medical opinion obtained concerning the merits 
of his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  However, the standards of McLendon are not met 
in this case.  There is no evidence of chronic disability in 
service or, in the case of the low back disorder, within the 
one-year presumptive period after service.  Indeed, there was 
no indication whatsoever of an inguinal hernia during service 
and, although the veteran had some complaints of low back 
pain, as will be explained his pain resolved well before his 
discharge from the military.  And neither condition is shown 
for many years after service.  Further, there is neither 
medical evidence suggesting that either current disorder is 
linked to his service nor credible evidence of continuity of 
symptomatology of either disorder since service.  As service 
and post-service medical records provide no basis to grant 
the claims, and in fact provide evidence against the claims, 
the Board finds no basis for a VA examination or medical 
opinion to be obtained.  The Board is therefore satisfied 
that the RO has provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Some diseases are chronic, per se, such as arthritis, and 
therefore will be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year after 
service.  Even this presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 



In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The veteran maintains that his current low back arthritis and 
left inguinal hernia resulted from his military occupational 
specialty (MOS) during service as an aviation ordinance 
specialist and loader.  He said this MOS required the 
constant handling and loading of heavy aviation equipment and 
munitions.  See October 2004 Report of Contact.  He adds that 
he experienced low back pain and inguinal hernia pain during 
service but did not report many occurrences of it.  He 
asserts that his low back and inguinal hernia pain has 
gradually worsened since his discharge from service.  See his 
April 2004 claim; July 2004 statement; and August 2005 
statement accompanying his substantive appeal (VA Form 9).

As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is proof the veteran currently has 
the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  Concerning this, VA treatment records 
dated in March 2003 and August 2004 show a diagnosis of left 
inguinal hernia.  In addition, the impression of VA X-rays of 
the lumbar spine conducted in July 2004 was of DJD.  Thus, 
this evidence clearly shows current low back DJD and a left 
inguinal hernia.  Consequently, the determinative issue is 
whether these disorders are somehow attributable to the 
veteran's military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And it is in 
this critical respect the veteran's claims fail.

The veteran's SMRs are unremarkable for any complaint, 
treatment, or diagnosis of an inguinal hernia (on the left or 
right side).  Further, when he had his military separation 
examination in June 1970, he did not report any inguinal 
hernia pain, and no inguinal hernia was found on objective 
clinical examination.  The Board therefore finds that his 
SMRs, as a whole, provide evidence against a finding of the 
incurrence of an inguinal hernia during service.

In addition, with regard to a low back disorder, the Board 
sees the veteran's SMRs do reveal he experienced low back 
pain of one week duration in February 1968.  It was also 
noted that he had experienced prior low back pain one year 
earlier, lasting two weeks.  However, an examination of his 
low back in February 1968 was unremarkable.  There were no 
further complaints, treatment, or diagnoses of a low back 
disorder during the remainder of his military service, 
although he now asserts he experienced pain but admits he did 
not report it to any military medical personnel to document 
it.  Moreover, when he had his separation examination in June 
1970, he did not report experiencing any low back pain, and 
no low back disorder was found on objective clinical 
examination.  Thus, his SMRs do not reveal any chronic 
residual disability involving his low back upon his 
separation from service.  His SMRs, as a whole, provide 
evidence against a finding of a chronic - as opposed to 
acute and transitory, low back disorder in service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

Furthermore, post service, the evidence as a whole does not 
show continuity of symptomatology of a low back or inguinal 
hernia disorder since service.  38 C.F.R. § 3.303(b).  In 
making this determination, the Board acknowledges the 
veteran's assertions regarding continuous low back and 
inguinal hernia pain since his discharge from service, 
gradually worsening over time.  He is indeed competent to 
report low back and inguinal hernia pain from the time of his 
military service.  Layno, 6 Vet. App. at 469.  See also 
38 C.F.R.§ 3.159(a)(2).  



But once evidence is determined to be competent, the Board 
must determine whether the evidence also is credible.  The 
former, the Court has held, is a legal concept, which is 
useful in determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the 
veteran's lay contentions in this case are outweighed by the 
other post-service evidence of record which, as a whole, 
indicates he did not receive treatment for low back pain 
until the late 1980s (see April 1990 SSA disability 
decision), and for the inguinal hernia until 1978 at the 
earliest (see May 1989 nonservice-connected pension claim and 
March 2003 VA treatment record documenting 20-year history of 
inguinal hernia).  The Federal Circuit Court has held that 
such a lengthy lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service-connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
affords the veteran's lay statements less probative weight in 
light of the lack of corroborating medical evidence upon 
discharge from service and for so many years thereafter.  
Simply put, his lay contentions regarding his symptomatology 
are outweighed by the available medical evidence.  See 
generally Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).   

It follows that there is no basis to award service connection 
for either disorder based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  Likewise, since there is no 
objective indication of DJD (arthritis) of the low back 
within one year after service, the veteran is not entitled to 
application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Arthritis, incidentally, must be objectively confirmed by X-
ray.  38 C.F.R. § 4.71a, DC 5003.  Moreover, there is simply 
no competent, medical evidence or opinion that in any way 
relates his current low back DJD and inguinal hernia 
disorders to his period of active military service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  


Absent such evidence of a nexus, service connection is not 
warranted.  In fact, as to the low back DJD, a VA treatment 
record dated in September 2002 attributes the generalized 
pain in the veteran's hands, back, and lower extremities to 
"traumatic arthritis" from a "previous accident."  In this 
regard, it is significant that he has never specifically 
alleged that a "previous accident" occurred during his 
military service or similar-type trauma.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims for service connection for low 
back and inguinal hernia disorders, so there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is denied.

Service connection for an inguinal hernia is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


